ORDER OF TEMPORARY SUSPENSION

Pursuant to SCR 3.165(B), the Inquiry Tribunal filed a petition for temporary suspension against the respondent, David LeMaster on February 17, 1994. A response to the Court’s show cause order of February 18, 1994, was filed by the respondent March 10, 1994.
On May 12, 1993, Respondent was indicted in the United States District Court for the Eastern District of Kentucky, Frankfort Division, indictment number 93-6, for three criminal offenses: one count of attempted extortion in violation of Title 18 United States Code Section 1951, one count of interstate travel in aid of racketeering in violation of Title 18 United States Code Section 1952 and one count of knowingly and willfully making false, fraudulent and fictitious material statements and representations to agents of the Federal Bureau of Investigation in violation of Title 18 United States Code Section 1001.
On November 1, 1993, after trial by jury, Respondent was convicted of Count III of the indictment, making false and fraudulent statements to agents of the Federal Bureau of Investigation, a felony offense.
Upon the foregoing fact that Respondent has been convicted of a crime as described in SCR 3.320, it appears from the record of such conviction that Respondent’s conduct places into grave issue whether he now has the moral fitness to continue the practice of law. Accordingly it is ORDERED that the Respondent, David LeMaster, be and he is temporarily suspended from the practice of law in the Commonwealth until further order of this Court. Within twenty (20) days from the date of the entry of this order of suspension, respondent shall notify all clients in writing of his inability to continue to represent them and shall furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
ENTERED March 15, 1994.
/s/ Robert F. Stephens Chief Justice